

EXHIBIT 10.02


SERIES B PREFERRED STOCK REPURCHASE AGREEMENT
 
This Settlement Agreement (this “Agreement”) is made and entered into as of June
4, 2007 (the “Effective Date”) by and between Insignia Solutions plc, a public
limited company incorporated under the laws of England and Wales (the
“Company”), Insignia Solutions Inc., a company incorporated under the laws of
Delaware (the “Issuer”) and those persons and entities listed on Exhibit A
hereto (the “Investors”). The Company, the Issuer and the Investors are
collectively referred to as “Parties”.
 
WHEREAS, each Investor purchased shares of the Issuer’s Series B Preferred
Stock, stated value of $100 per share (the “Series B Stock”) pursuant to that
certain Securities Subscription Agreement between the Company, the Issuer, the
Investors and certain other investors dated December 29, 2005, as amended (the
“Subscription Agreement”), and in connection therewith entered into that certain
Registration Rights Agreement between the Company, the Investors and certain
other investors dated December 29, 2005, as amended (the “Rights Agreement”) and
a certain Warrant to purchase American depositary shares of the Company issued
by the Company to each Investor on or about December 29, 2005, as amended (each
such warrant, a “Warrant”);
 
WHEREAS, the Issuer wishes to repurchase certain shares of Series B Stock held
by the Investors, and the Investors concurrently desire to have the Issuer
repurchase such shares of Series B Stock;
 
NOW, THEREFORE, in consideration of the above premises and for good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
Parties hereto agree as follows:
 
1. Repurchase of Series B Stock. Each Investor hereby severally agrees to sell
to the Company, and the Issuer hereby agrees to repurchase, the number of shares
of Series B Stock set forth besides each respective Investor’s name in the
column entitled “Shares of Series B Preferred Stock Repurchased” on Exhibit A
hereto (the “Repurchased Shares”) at a price of US$128.00 per share (the
“Repurchase Price”, payable by wire transfer of funds to the IOLA account of
Grushko & Mittman P.C. Such repurchase shall be effective, with respect to each
Investor, immediately upon receipt of such funds in such account (the “Effective
Time”), and from and after such time, the Repurchased Shares shall no longer be
outstanding. Each Investor agrees that payment of the Repurchase Price shall be
deemed to satisfy in full any and all rights that the Invesor may have to
accrued dividends with respect to the Repurchased Shares and to liquidated
damages pursuant to Section 2(e) of the Rights Agreement (as amended). Each
Investor agrees that promptly after the Effective Time, it will return the
certificates evidencing the Repurchased Shares to the Issuer by federal express
or other overnight courier to:
 
Insignia Solutions, Inc.
51 East Campbell Avenue, Suite 130
Campbell, California 95008
Attention: George Monk
 
2. Cancellation of Warrants. The Company and each undersigned Investor
acknowledge and agree that, from and after the Effective Time, each Warrant
issued to such Investor shall be null and void and of no further force and
effect whatsoever. Each Investor agrees that promptly after the Effective Time,
it will return the Warrants to the Issuer by federal express or other overnight
courier to the address set forth in Section 1.
 
 
 

--------------------------------------------------------------------------------

 
 
3. No Rights to Series B Stock or Warrants. Each Investor hereby acknowledges
and agrees that from and after the Effective Time, such Investor will have no
further rights with respect to his/her/its respective Repurchased Shares and
Warrant
 
4. General Release of Claims. For and in consideration of the repurchase by the
Issuer of the Repurchased Shares, each Investor hereby waives, releases, and
forever discharges the Company and the Issuer and each of their respective past
and present employees, officers, shareholders, directors, owners, agents,
attorneys, predecessors and successors (in each case in their capacity as such),
, and the Company and the Issuer hereby waive, release and forever discharge
each of the Investors and each of their respective past and present employees,
officers, shareholders, directors, owners, agents, attorneys, predecessors and
successors (in each case in their capacity as such), from any and all claims,
charges, complaints, rights, demands, actions, or causes of action, whether
based in contract or tort, which such Investor, the Company or the Issuer has,
may have or claims to have had against any of them, whether known or unknown,
including, without limitation, any rights to any liquidated damages, accrued
dividends or other amounts pursuant to the Subscription Agreement, the Rights
Agreement or the Warrants, from the beginning of time to the present. Each
Investor, the Company and the Issuer further agree not to initiate any action,
including any legal, administrative, or other proceeding to assert any such
claims; provided, however, that nothing in this Section shall waive or release
any rights any Party hereto may have to seek enforcement of, or make a claim for
breach of, the covenants, representations, promises and provisions of this
Agreement.
 
5. California Civil Code Section 1542 Waiver. Each Investor, the Issuer and the
Company hereby acknowledge that it is familiar with the provisions of Section
1542 of the Civil Code of the State of California, which provides that:
 
A GENERAL RELEASE DOES NOT EXTEND TO THE CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
Each Investor, the Company and the Issuer hereby expressly, knowingly, and
intentionally waives and relinquishes any and all rights that it has against the
other party under Section 1542, and hereby assumes full responsibility for any
injuries, damages or losses that it may incur as a result of the execution of
this Agreement, the Subscription Agreement and the transactions provided for
therein.
 
7. No Assignment of Released Claims. Each Investor represents and warrants that
it has not assigned or conveyed any claims, which it has or purports to have
against the Releasees to any other person.
 
8. Confidentiality. The Investors each agree not to reveal the terms of the
Agreement, nor the consideration for settlement set forth in the Agreement, to
any person, other than counsel, except for tax purposes or to fulfill corporate
financial reporting obligations, without the prior written consent of the Issuer
or the Company. Any breach of this confidentiality provision shall be deemed a
material breach of this Agreement.


9. Binding Agreement. The Parties agree that this Agreement shall be binding on
the Parties and their predecessors, successors, parent companies, subsidiaries,
affiliates, employees, officers, shareholders, directors, benefit plans (and
fiduciaries thereof), and agents.
 
 
2

--------------------------------------------------------------------------------

 
 
10. Final Agreement and Modification. This Agreement and all exhibits hereto
contain all of the terms, provisions, and understandings between and the Parties
in connection with the subject matter hereof, and are meant to be a full and
final agreement between them as to said subject matter. No modification of this
Agreement shall be effective except if in writing and signed by all Parties.
 
11. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of California, without regard to conflict of laws.
 
12. Litigation Expense. If any Party to this Agreement shall bring an action
against the other Party hereto by reason of the breach of any covenant,
warranty, representation, obligation or condition imposed by this Agreement, or
otherwise relating to or arising out of this Agreement, whether for declaratory
or other relief, the prevailing party in said action shall be entitled to said
party’s costs of suit and reasonable attorneys’ fees.
 
13.  Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all such counterparts
collectively shall constitute but one and the same Agreement. This Agreement may
be executed by facsimile, and a facsimile signature shall have the same force
and effect as an original signature on this document.
 
14.  Severability. In the event that any provision of this Agreement, or the
application of any such provision, is held by a tribunal of competent
jurisdiction to be contrary to law, the remaining provisions of this Agreement
will remain in full force and effect, and this Agreement will be interpreted as
if said invalid provision was omitted.
 
15.  Authority of Signatory. The Parties each represent and warrant that each
Party’s signatory has full authority to enter into this Agreement and to bind
his respective entity
 
16. Effectiveness. The Issuer agrees to make payment to the Investors party
hereto as provided in Section 1 hereof not later than five business days
following execution and delivery of this Agreement by such Investors.   
 


[Signature Page Follows]






 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


COMPANY:


INSIGNIA SOLUTIONS PLC




By: /s/ George Monk                                              


Name: George Monk                                               


Title: CFO                                                                  






ISSUER:


INSIGNIA SOLUTIONS, INC.




By: /s/ George Monk                                               


Name: George Monk                                               


Title: CFO                                                                  








 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


ALPHA CAPITAL AG.




By: /s/ Konrad Ackerman                                       


Name: Konrad Ackerman                                       


Title: Director                                                           








 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


ELLIS INTERNATIONAL LLC




By: /s/ Wilhelm Ungar                                            


Name: Wilhelm Ungar                                             


Title: Officer                                                              










 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


DKR SOUNDSHORE OASIS HOLDING
FUND LTD.


By:  DKR Oasis Management Company LP,
its investment manager




By: /s/ Barbara Burger                                            


Name: Barbara Burger                                             


Title: Authorized Signatory                                   








 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


PLATINUM LONG TERM GROWTH I, L.L.C.




By: /s/ Mark Nordlicht                                             


Name: Mark Nordlicht                                             


Title: General Manager                                           








 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


WHALEHAVEN CAPITAL FUND LIMITED




By: /s/ Claire Burnard                                              


Name: Claire Burnard                                              


Title: Secretary                                                         








 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


MONARCH CAPITAL FUND LTD.




By: /s/ Illegible                                                         


Name: Navigator Management Ltd.                      


Title: Director                                                           










 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:


CMS CAPITAL




By: /s/ Howard Weiss                                             


Name: Howard Weiss                                             


Title: Director                                                           










 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.


INVESTOR:








/s/ Elli Schulman                                                      
Elli Schulman









 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Investors
 
 
Investor
 
Shares of
Series B
Preferred
Stock
Originally
Purchased
 
Shares of
Series B
Preferred
Stock
Held as of
Effective Date
 
Shares of
Series B
Preferred
Stock
Repurchased
 
Warrant
Shares
to be
Cancelled
 
Alpha Capital ag.
Pradfant 7
Furstentums 9490
Vaduz Liechtenstein
   
5,000

   
5,000

   
5,000

   
2,300,000

                             
Ellis International LLC
Calle 53 Urbanizacion Marbella
Obarrio Torre Swiss Bank Piso 16
Panama City, Panama (Republic of)
   
3,500

   
3,500

   
3,500

   
1,610,000

                             
DKR Soundshore Oasis Holding Fund LTD.
1281 East Main Street, 3rd Floor
Stamford, CT 06902
   
3,000

   
3,000

   
3,000

   
1,180,000

                             
Platinum Long Term Growth I, LLC
152 West 57th Street, 54th Floor
New York, NY 10019
   
2,500

   
2,500

   
2,500

   
1,150,000

                             
Whalehaven Capital Fund Limited
c/o Consolidated Group of Companies
14 Par-La-Ville Road
Par-La-Ville Place, 3rd Floor
Hamilton HMJX
Bermuda
   
3,000

   
3,000

   
3,000

   
1,380,000

                             
Monarch Capital Fund Ltd.
Harbor House, 2nd Floor
Road Town, Tortola
British Virgin Islands
   
1,500

   
1,500

   
1,500

   
690,000

                             
CMS Capital
9612 Van Nuys Blvd., #108
Panorama City, CA 91402
   
750

   
750

   
750

   
345,000

                             
Elli Schulman
1 Harding Court
Passaic, NJ 07055
   
500

   
500

   
500

   
230,000

 



 
 

--------------------------------------------------------------------------------

 